Exhibit 10.1

 

 

 

AMENDED AND RESTATED AGREEMENT (2012)

WITH WILLIAM A. COOPER

 

THIS AMENDED AND RESTATED AGREEMENT 2012 WITH WILLIAM A. COOPER (this
“Agreement”) is made and entered into as of January 25, 2012 between TCF
FINANCIAL CORPORATION, a Delaware corporation (the “Company”) and WILLIAM A.
COOPER (“Cooper”).

 

R E C I T A L S:

 

WHEREAS, the Company is a bank holding company and Cooper is now and has been
Chairman of the Board of the Company; and

 

WHEREAS, Cooper has been elected Chief Executive Officer of the Company
effective July 26, 2008; and

 

WHEREAS, Cooper and the Company are parties to an Amended and Restated Agreement
dated as of July 31, 2008 (the “Employment Agreement”);

 

WHEREAS, Cooper and the Company wish to enter into this Agreement effective as
of the date hereof to provide for the amendment and restatement of the
Employment Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties agree as follows:

 

1.         Employment   and   Duties.  During the term of this Agreement as set
forth in paragraph 2 below, Cooper shall be employed as Chief Executive Officer
of the Company with overall responsibility for the business and affairs of the
Company and Cooper’s powers and authority shall be superior to those of any
other officer or employee of the Company or its subsidiaries.  If elected,
Cooper also agrees to continue to serve as Chairman of the Board of Directors of
the Company.  In discharging such duties and responsibilities, Cooper may also
serve as an executive officer and/or director of any direct or indirect
subsidiary of the Company (collectively, the “TCF Subsidiaries”).  During the
term of this Agreement, Cooper shall apply on a substantially full-time basis
(allowing for usual vacations and sick leave) all of his skill and experience to
the performance of his duties in his positions with the Company and the TCF
Subsidiaries.  It is understood that Cooper may have other business investments
and participate in other business ventures which shall not interfere or be
inconsistent with his duties under this Agreement.  Cooper shall perform his
duties at the Company’s principal executive offices in Wayzata, Minnesota or at
such other location as may be mutually agreed upon by Cooper and the Company;
provided that Cooper shall travel to other locations at such times as may be
necessary for the performance of his duties under this Agreement.

 

2.         Term of Employment.  This Agreement shall commence on the date hereof
and shall continue through December 31, 2015.

 

--------------------------------------------------------------------------------


 

3.         Compensation and Benefits.  During the term of this Agreement, Cooper
shall be entitled to the following compensation and benefits:

 

(a)        Base Salary, Bonus.  Cooper shall receive:

 

(i)                                Effective January 1, 2012, a base salary of
One Million Five Hundred Thousand Dollars ($1,500,000.00) or such other amount
as the Board of Directors of the Company may from time to time determine,
payable in accordance with the Company’s customary payroll practices; and

 

(ii)                            Such bonus as may be awarded from time to time
by the Board of Directors or Compensation Committee of the Company.

 

(b)        Stock Incentives.  Cooper has received stock options and restricted
stock under the terms and conditions set forth in a Restricted Stock Agreement
and Non-Solicitation/ Confidentiality Agreement dated February 16, 2011 between
the Company and Cooper and a Performance Based Restricted Stock Agreement and
Non-Solicitation/ Confidentiality Agreement dated January 17, 2012 between the
Company and Cooper (collectively, the “Restricted Stock Agreements”) and a
Non-Qualified Stock Option Agreement dated July 31, 2008 between the Company and
Cooper (the “Option Agreement”) (the Option Agreement collectively with the
Restricted Stock Agreements are referred to as the “Award Agreements”) pursuant
to the Amended and Restated TCF Financial Incentive Stock Program, as amended
and restated effective January 1, 2011 (the “TCF Incentive Stock Program”). 
Additional awards, if any, of stock options, restricted stock and stock
appreciation rights would be made under any stock based plan from time to time
adopted by the Company (the “Stock Plans”) as from time to time determined by
the Board of Directors or Compensation Committee of the Company.  Cooper shall
not receive director’s fees paid to non-employee directors or an annual fee for
serving as Chairman.

 

(c)        Reimbursement of Expenses.  The Company shall reimburse Cooper for
all business expenses properly documented, including without limitation,
Cooper’s legal fees incurred in the preparation of this Agreement.  Any such
payments shall be made no later than 2 ½ months after the end of the calendar
year in which the expense was incurred.

 

(d)       Aircraft.  Cooper shall be entitled to use of the Company’s corporate
aircraft at the Company’s expense, provided that Cooper shall be responsible for
all individual income taxes resulting from his use of the aircraft for
non-business travel.

 

(e)        Other Benefits.  Cooper shall be entitled to participate in and shall
be included in any employee benefit plan, pension plan, supplemental employee
retirement plan, fringe benefit programs or similar plan of the Company now
existing or established hereafter to the extent that he is eligible under the
general provisions thereof.

 

(f)        Perquisites.  Cooper shall be entitled to other perquisites provided
to executive officers, subject to annual review by the Compensation Committee of
the Board of Directors.

 

2

--------------------------------------------------------------------------------


 

Payment of perquisites, if any, shall be made no later than 2 ½ months after the
end of the calendar year in which Cooper was entitled to such payments.

 

(g)        Return of Compensation under Section 304 of the Sarbanes-Oxley Act.
Notwithstanding anything in this Agreement to the contrary, in the event of a
restatement of financial results by the Company, the Audit Committee of the
Board of Directors shall determine (after reasonable notice to Cooper and an
opportunity for Cooper, together with his legal counsel, to be heard before the
Audit Committee) whether or not repayment of any compensation is required under
Section 304 of the Sarbanes-Oxley Act.  If the Audit Committee determines that
such repayment is required, the Committee shall make a demand for repayment by
Cooper of any bonus or other incentive-based or equity-based compensation, and
any profits realized from the sale of TCF stock or other TCF securities, which
are required to be returned to the Company as a result of Section 304 of the
Sarbanes-Oxley Act.  Cooper shall promptly tender such repayment unless he
disputes the findings of the Audit Committee.

 

4.         Termination of Employment.

 

(a)        Termination without Cause.  In the event Cooper’s employment with the
Company is terminated by the Company without Cause during the term of this
Agreement, Cooper shall be entitled to any remaining Base Salary (as set forth
in paragraph 3) determined from the date of termination through the end of the
applicable term of this Agreement.  Company shall pay any remaining Base Salary
in a single sum payment promptly but not later than 2 ½ months after the end of
the calendar year in which the termination occurs.

 

(b)        Termination for Good Reason by Cooper.   By following the procedure
set forth in paragraph 4(d), Cooper shall have the right to terminate his
employment with the Company for “Good Reason” in the event there is: (i) any
material diminution in the scope of Cooper’s authority and responsibility
(provided, however, in the event of any illness or injury which disables Cooper
from performing his duties, the Company may reassign Cooper’s duties to one or
more other employees until Cooper is able to perform such duties); (ii) a
material diminution in Cooper’s base compensation (salary, bonus opportunity,
benefits or perquisites); (iii) a material diminution in the authority, duties,
responsibilities of the supervisor to whom Cooper is required to report; (iv) a
material diminution in the budget over which Cooper retains authority; (v) a
material change in geographic location at which Cooper must perform the
services; (vi) any other action or inaction that constitutes a material breach
by the Company of this Agreement.  If the employment of Cooper is terminated by
him for Good Reason, Cooper shall be entitled to any remaining Base Salary (as
set forth in paragraph 3) determined from the date of termination through the
end of the applicable term of this Agreement.  Company shall pay any remaining
Base Salary in a single sum payment promptly but not later than 2 ½ months after
the end of the calendar year in which the termination occurs.

 

(c)        Termination for Cause by the Company.  Termination for “Cause” shall
include the following:  (i) engaging in willful and recurring misconduct in not
following the legitimate directions of the Board of Directors of the Company
after fair warning; (ii) conviction of a felony and all appeals from such
conviction have been exhausted; (iii) engaging in habitual drunkenness;
(iv) excessive absence from work which absence is not related to disability,
illness,

 

3

--------------------------------------------------------------------------------


 

sick leave or vacations; or (v) engaging in continuous conflicts of interest
between his personal interests and the interests of the Company after fair
warning.

 

(d)       Notice and Right to Cure.  In the event Cooper proposes to terminate
his employment for Good Reason under paragraph (4)(b) above, Cooper shall first
provide written notice to the Company of the existence of the condition
described as Good Reason in paragraph 4(b) above not less than 90 days after the
initial existence of the condition.  The Company will have an opportunity to
correct any curable situation to the reasonable satisfaction of Cooper within
the period of time specified in the notice which shall not be less than thirty
(30) days.  If such correction is not so made or the circumstances or situation
is such that it is not curable, Cooper may, within thirty (30) days after the
expiration of the time so fixed within which to correct such situation (but not
more than two years after the initial existence of the Good Reason), give
written notice to the Company that his employment is terminated for Good Reason
effective forthwith.

 

5.         Covenant Not to Compete; Non-Solicitation Covenant.

 

(a)        Covenant Not to Compete.  During the term of this Agreement, Cooper
agrees that he will not directly or indirectly substantially compete with the
Company, TCF National Bank, TCF National Bank Arizona or their respective
subsidiaries in the Relevant Market.  The “Relevant Market” is financial
businesses located in the States of Arizona, Michigan, Minnesota, Iowa, North
Dakota, South Dakota, Colorado and Wisconsin, and the Chicago metropolitan area.

 

(b)        Non-Solicitation Covenant.  During the term of this Agreement, Cooper
agrees that, except with the prior written permission of the Board of Directors
of the Company, he will not offer to hire, entice away, or in any manner attempt
to persuade any officer, employee, or agent of the Company, TCF National Bank or
TCF National Bank Arizona or any of their subsidiaries to discontinue his or her
relationship with the Company, TCF National Bank, TCF National Bank Arizona or
any of their subsidiaries nor will he directly or indirectly solicit, divert,
take away or attempt to solicit any business of the Company or any of its
subsidiaries as to which Cooper has acquired any knowledge during the term of
his employment with the Company or his service as a director of the Company.

 

(c)        Extension of Terms of Covenant Not to Compete and Non-Solicitation
Covenant.  In consideration for the acceleration of benefits under the Award
Agreements upon a Change in Control as defined in the TCF Incentive Stock
Program, Cooper’s obligations under paragraphs 5(a) and 5(b) shall be extended
for three (3) years following any such Change in Control; provided, however,
that during such extended period Cooper may be permitted to engage in activities
otherwise prohibited by paragraphs 5(a) and 5(b) with the prior written
permission of the Board of Directors of the Company, which shall not be withheld
if the nature and extent of such activity would be immaterial or inconsequential
to the Company.

 

(d)       Remedies.  If Cooper commits a breach, or threatens to commit a
breach, of any of the provisions of this paragraph 5, the Company shall have the
right of specific performance in addition to any rights and remedies otherwise
available at law or in equity.

 

4

--------------------------------------------------------------------------------


 

6.         Section 280G.

 

(a)        Certain Payment Reductions.  Anything to the contrary
notwithstanding, the amount of any payment, distribution or benefit made or
provided by the Company to or for the benefit of Cooper in connection with a
change in control of the Company or the termination of Cooper’s employment with
the Company, whether payable pursuant to this Agreement or any other agreement
between Cooper and the Company or with any person constituting a member of an
“affiliated group” (as defined in Section 280G(d)(5) of the Internal Revenue
Code of 1986, as amended (the “Code”)) with the Company or with any person whose
actions result in a change of control of the Company (such foregoing payments or
benefits referred to collectively as the “Total Payments”), shall be reduced
(but not below zero) by the amount, if any, necessary to prevent any part of the
Total Payments from being treated as an “excess parachute payment” within the
meaning of Section 280G(b)(1) of the Code, but only if and to the extent such
reduction will also result in, after taking into account all applicable state
and federal taxes (computed at the highest marginal rate) including Cooper’s
share of F.I.C.A. and Medicare taxes and any taxes payable pursuant to
Section 4999 of the Code, a greater after-tax benefit to Cooper than the
after-tax benefit to Cooper of the Total Payments computed without regard to any
such reduction.  For purposes of the foregoing, (i) no portion of the Total
Payments shall be taken into account which in the opinion of tax counsel
selected by the Company and acceptable to Cooper does not constitute a
“parachute payment” within the meaning of section 280G(b)(2) of the Code;
(ii) any reduction in payments shall be computed by taking into account that
portion of Total Payments which constitute reasonable compensation within the
meaning of Section 280G(b)(4) of the Code in the opinion of such tax counsel;
(iii) the value of any non-cash benefit or of any deferred cash payment included
in the Total Payments shall be determined by the Company in accordance with the
principles of Section 280G(d)(3)(iv) of the Code; and (iv) in the event of any
uncertainty as to whether a reduction in Total Payments to Cooper is required
pursuant to this paragraph, the Company shall initially make the payment to
Cooper and Cooper shall be required to refund to the Company any amounts
ultimately determined not to have been payable under the terms of this paragraph
6.

 

(b)        Determination of Certain Payment Reductions.  Cooper will be
permitted to provide the Company with written notice specifying which of the
Total Payments will be subject to reduction or elimination (the “Reduction
Notice”).  But, if Cooper’s exercise of authority pursuant to the Reduction
Notice would cause any Total Payments to become subject to any taxes or
penalties pursuant to Section 409A of the Code or if Cooper fails to timely
provide the Company with the Reduction Notice, then the Company will reduce or
eliminate the Total Payments in the following order:

 

(i)                                  first, by reducing or eliminating the
portion of the Total Payments that are payable in cash and

 

(ii)                              second, by reducing or eliminating the
non-cash portion of the Total Payments,

 

in each case, in reverse chronological order beginning with payments or benefits
under the most recently dated agreement, arrangement or award.

 

5

--------------------------------------------------------------------------------


 

Except as set forth in this subparagraph b., any Reduction Notice will take
precedence over the provisions of any other plan, arrangement or agreement
governing Cooper’s rights and entitlements to any benefits or compensation.

 

7.         Section 409A of the Internal Revenue Code.  The arrangements
described in this Agreement and the Award Agreements are intended to comply with
Section 409A of the Internal Revenue Code to the extent such arrangements are
subject to that law.  The parties agree that they will negotiate in good faith
regarding amendments necessary to bring this Agreement into compliance with the
terms of that Section or an exemption therefrom as interpreted by guidance
issued by the Internal Revenue Service.  The parties further agree that to the
extent any part of this Agreement fails to qualify for exemption from or satisfy
the requirements of Section 409A, the affected arrangement may be operated in
compliance with Section 409A pending amendment to the extent authorized by the
Internal Revenue Service.  In such circumstances the Company will administer
this Agreement in a manner which adheres as closely as possible to the existing
terms and intent of the Agreement while complying with Section 409A.  This
paragraph does not restrict the Company’s rights (including, without limitation,
the right to amend or terminate) with respect to this Agreement to the extent
such rights are reserved under the terms of this Agreement.

 

8.         Attorney’s Fees.  In the event of a dispute between the Company and
Cooper relating to Cooper’s services hereunder or the terms or performance of
this Agreement, including, but not limited to, paragraphs 3(g) and 4(d) of this
Agreement, the Company shall promptly pay Cooper’s reasonable expenses of
attorney’s fees and expenses in connection with such dispute upon delivery of
periodic billings for same, provided that (i) Cooper shall promptly repay all
amounts paid under this paragraph 8 at the conclusion of such dispute if the
resolution thereof includes a finding that Cooper did not act in good faith in
the matter in dispute or in the dispute proceeding itself, and (ii) no claim for
expenses of representation shall be submitted by Cooper unless made in writing
to the Board of Directors within 90 days after receipt of billing for such
representation.  Any such payment shall be made promptly, and in any event no
later than the end of the calendar year following the year in which the expense
was incurred.

 

9.         Other Benefits.  The benefits provided under this Agreement shall,
except to the extent otherwise specifically provided herein, be in addition to,
and not in derogation or diminution of, any benefits that Cooper or his
beneficiary may be entitled to receive under any other plan or program now or
hereafter maintained by the Company or TCF Subsidiaries.

 

10.       Successors.  The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no succession had taken place unless, in the opinion of legal counsel
mutually acceptable to the Company and Cooper, such obligations have been
assumed by the successor as a matter of law.  Cooper’s rights under this
Agreement shall inure to the benefit of, and shall be enforceable by, Cooper’s
legal representative or other successors in interest, but shall not otherwise be
assignable or transferable.

 

6

--------------------------------------------------------------------------------


 

11.       Other Agreements.  This Agreement supersedes and replaces effective
the date hereof all prior agreements or understandings relating to the terms of
Cooper’s service with the Company, including the Employment Agreement, except as
set forth herein.  Except as specifically provided herein, this Agreement does
not supersede or replace any agreement between the Company and Cooper pursuant
to any plans or programs of the Company, including any stock option agreement,
restricted stock agreement or supplemental retirement agreement.

 

12.       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

 

WITNESS:

 

TCF FINANCIAL CORPORATION

 

 

 

 

 

 

/s/ Julie M. Otto

 

/s/ Joseph T. Green

Julie M. Otto

 

By: Joseph T. Green

 

 

Its:  Senior Vice President and
General Counsel

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

/s/ Pam Gordley

 

/s/ William A. Cooper

Pam Gordley

 

William A. Cooper

 

8

--------------------------------------------------------------------------------